76062: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-40075: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76062


Short Caption:PATUSH VS. LAS VEGAS BISTRO, LLC C/W 76636Court:Supreme Court


Consolidated:76062*, 76636Related Case(s):76636


Lower Court Case(s):Clark Co. - Eighth Judicial District - A771491Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:06/14/2018 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:03/21/2019How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantAntonette PatushJames P. Kemp
							(Kemp & Kemp)
						


RespondentLas Vegas Bistro, LLCDeanna L. Forbush
							(Clark Hill PLC)
						Jeremy J. Thompson
							(Clark Hill PLC)
						





Docket Entries


DateTypeDescriptionPending?Document


06/12/2018Filing FeeFiling Fee due for Appeal.


06/12/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.18-22370




06/12/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.18-22372




06/12/2018Filing FeeE-Payment $250.00 from James P. Kemp


06/13/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.18-22436




06/14/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt.18-22808




06/20/2018Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.18-23588




06/21/2018Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.18-23758




08/01/2018MotionFiled Appellant's Motion to Extend Time to File Docketing Statement and Transcript Request.18-29475




08/03/2018Order/ProceduralFiled Order Granting Motion.  Appellant shall have 3 days from the date of this order to file and serve the docketing statement and transcript request form or certificate of no transcript request.18-29921




08/06/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-29970




08/06/2018Transcript RequestFiled Appellant's Certificate That No Transcript is Being Requested.18-29986




08/16/2018Docketing StatementFiled Respondent's Response to Docketing Statement.18-31763




08/28/2018BriefFiled Appellant's Opening Brief.18-33613




08/28/2018AppendixFiled Appellant's Appendix Volume 1.18-33614




09/28/2018BriefFiled Respondent's Answering Brief.18-38039




10/23/2018Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  November 13, 2018.18-41642




11/14/2018BriefFiled Appellant's Reply Brief.  (SC)18-904071




11/14/2018Case Status UpdateBriefing Completed/To Screening.  (SC)


03/21/2019Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)19-12522




09/26/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed in part and reversed in part." Before the Court En Banc. Author: Stiglich, J. Majority: Stiglich/Gibbons/Pickering/Hardesty/Parraguirre/Cadish/Silver.  135 Nev. Adv. Opn. No. 46. EN BANC. Nos. 76062/76636. (SC)19-40075




10/21/2019RemittiturIssued Remittitur.  Nos. 76062/76636.  (SC)19-43490




10/21/2019Case Status UpdateRemittitur Issued/Case Closed.  Nos.76062/76636.  (SC)


11/08/2019RemittiturFiled Remittitur. Received by District Court Clerk on October 29, 2019. Nos. 76062/76636. (SC)19-43490





Combined Case View